NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3413-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BOYCE SINGLETON,

     Defendant-Appellant.
________________________

                   Submitted January 5, 2021 – Decided January 20, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 06-01-
                   0104.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Jennifer Paszkiewicz,
                   Assistant Prosecutor, of counsel and on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      In 2008, defendant was convicted of the first-degree murder of his

pregnant girlfriend, for which he received a fifty-year prison sentence.1

Defendant appeals the denial of his second post-conviction relief (PCR) petition,

arguing his trial counsel and his first PCR attorney were ineffective in failing to

pursue the fact that the State's expert was permitted to observe defendant's expert

testify at trial. We find no merit in this argument and affirm.

      In his direct appeal, defendant argued, among other things, that the jury

instructions on his insanity defense were insufficient. We agreed and reversed,

State v. Singleton, 418 N.J. Super. 177, 180 (App. Div. 2011), but the Supreme

Court disagreed and reversed our judgment, State v. Singleton, 211 N.J. 157,

187 (2011). The Supreme Court also remanded the matter to this court to decide

issues not reached in our earlier decision. Those arguments included defendant's

contentions that he was deprived of a fair trial because of: the absence of an


1
  Defendant was also convicted of second-degree possession of a weapon (a
handgun) for an unlawful purpose, N.J.S.A. 2C:39-4(a), third-degree possession
of a weapon (a knife) for an unlawful purpose, N.J.S.A. 2C:39-4(d), third-degree
unlawful possession of a weapon (a handgun), N.J.S.A. 2C:39-5(b), third-degree
hindering apprehension, N.J.S.A. 2C:29-3(b)(1), and fourth-degree tampering
with physical evidence, N.J.S.A. 2C:28-6(1). The judge imposed a five-year
prison term on the hindering conviction to run consecutively to the fifty -year
term on the murder conviction. The terms imposed on the other convictions
were ordered to run concurrently. See Singleton, 418 N.J. Super. at 186.
                                                                           A-3413-18T1
                                        2
instruction on diminished capacity; repeated instances of prosecutorial

misconduct; and the admission of what defendant argued were "gruesome

photographs."     Defendant also then argued the sentence imposed was

"manifestly excessive."    We rejected all these arguments and affirmed the

judgment of conviction, State v. Singleton, No. A-1782-08 (App. Div. Nov. 19,

2012), and the Supreme Court denied certification, State v. Singleton, 214 N.J.

119 (2013).

      Defendant filed a timely PCR petition in which he argued his trial attorney

was ineffective: for failing to call a female friend to testify she had never heard

defendant was abusive toward women; and for pursuing at trial a factual

contention that the State's expert, Dr. Elliott Atkins, had improperly

administered to defendant the Minnesota Multi-Phase Personality Inventory test.

The PCR judge denied relief. In appealing, defendant argued through counsel

he was "entitled to an evidentiary hearing on his claim that his trial attorney

rendered ineffective assistance of counsel for failing to present a complete

defense." Defendant also submitted a pro se supplemental brief in which he

argued, among other things, that his trial attorney was ineffective for "failing to

object to the State's expert witness [Dr.] Elliot[t] Atkins being present in the

courtroom during trial, in violation of a sequestration order." We cited Rule


                                                                           A-3413-18T1
                                        3
2:11-3(e)(2) in finding insufficient merit in all defendant's arguments to warrant

discussion in a written opinion. State v. Singleton, No. A-1207-14 (App. Div.

Oct. 12, 2016) (slip op. at 3). The Supreme Court denied defendant's petition

for certification on February 1, 2017. State v. Singleton, 229 N.J. 4 (2017).

      On February 12, 2018, defendant filed a second PCR petition, which was

denied because it was untimely and because the issues raised were found to be

either without merit or previously raised, decided, and affirmed in the appeal of

the denial of the first PCR petition. The judge explained his reasons for denying

relief in a thorough and well-reasoned written opinion.

      In appealing the denial of his second PCR petition, defendant argues:

            I. DEFENDANT'S POST-CONVICTION RELIEF
            CLAIM IS NOT PROCEDURALLY BARRED
            UNDER R. 3:22-4(b)(1) AND R. 3:22-12(a)(2).

            II. DEFENDANT RECEIVED INEFFECTIVE
            ASSISTANCE OF COUNSEL FROM TRIAL AND
            FIRST PCR COUNSEL.

In the only subheading to his second point, defendant argues that "[t]rial counsel

and first PCR counsel failed to vigorously argue that [Dr. Atkins] [was]




                                                                          A-3413-18T1
                                        4
prohibited from observing defense expert's testimony." In a pro se supplemental

brief, defendant argues 2:

              III.  DEFENDANT RECEIVED INEFFECTIVE
              ASSISTANCE OF COUNSEL ON FIRST [PCR]
              PETITION.

              IV. PCR COURT ERRED IN DENYING
              [DEFENDANT'S]     PETITION   ON   SECOND
              PETITION FOR . . . POST-CONVICTION RELIEF
              BY DENYING [DEFENDANT'S] DUE PROCESS TO
              ARGUE INEFFECTIVE ASSISTANCE OF TRIAL
              COUNSEL FOR WHICH WAS ORDERED BY THE
              DISTRICT   COURT     ON    A  STAY   AND
                        [3]
              ABEYANCE.

We find insufficient merit in all four of these arguments to warrant further

discussion in a written opinion, R. 2:11-3(e)(2), adding only the following brief

comments about Point II.

        Defendant argues that both his trial counsel and his first PCR counsel were

ineffective in failing to argue that Dr. Atkins should not have been permitted to

observe the testimony of the defense expert.          This claim of the alleged

ineffectiveness of trial counsel is barred by Rules 3:22-4(b) and 3:22-12(a)(2).



2
    We have renumbered defendant's two pro se arguments.
3
 This refers to defendant's federal petition for a writ of habeas corpus, which
was stayed pending defendant's exhaustion of any remaining state remedies. See
Singleton v. Johnson, 2018 U.S. Dist. LEXIS 4140 (D.N.J. Jan. 3, 2018).
                                                                           A-3413-18T1
                                         5
To the extent the claim of prior PCR counsel's ineffectiveness might be

cognizable under these rules, we find it lacks merit because the failure of trial

counsel to object to Dr. Atkins's presence in the courtroom when the defense

expert testified was, in fact, raised in the appeal of the denial of the first PCR

petition and found by us to be without sufficient merit to warrant discussion in

a written opinion. See Singleton, No. A-1207-14 (slip op. at 3). Even if we

were to assume that disposition wasn't conclusive, the second PCR petition was

filed on February 12, 2018, more than one year after February 1, 2017, the day

the Supreme Court denied defendant's petition for certification of our judgment

affirming the denial of the first PCR petition. For that reason, the second PCR

petition was time-barred. See R. 3:22-12(a)(2).

      Even if we were to disregard all these reasons, we would still reject – on

its merits – defendant's argument that Dr. Atkins should not have been permitted

to be in the courtroom when the defense expert testified for the reasons

expressed in State v. Popovich, 405 N.J. Super. 324 (App. Div. 2009). And,

even though Popovich was decided after defendant's 2008 trial, its reasoning

was certainly predictable because N.J.R.E. 703 provides that an expert may base

an opinion on "facts or data . . . perceived by or made known to the expert at or

before the hearing." See Popovich, 405 N.J. Super. at 328. In arguing to the


                                                                          A-3413-18T1
                                        6
contrary, defendant relies only on a published trial court opinion – State v.

Lanzel, 253 N.J. Super. 168, 170-71 (Law Div. 1991) – which, other than having

no binding effect on the trial court or any other court,4 concerned only the

sequestration of experts at a pretrial hearing and was, thus, inapposite to the

point defendant has raised. Had the issue been raised at trial, the judge would

undoubtedly have exercised his ample discretion to permit Dr. Atkins to remain

in the courtroom while the defense expert testified. Indeed, even now, many

years later, defendant is unable to articulate how he was prejudiced by that event.

His argument, thus, falls short on the second prong of the Strickland/Fritz test5

even if we were to somehow conclude that a mistake was made either at the time

of trial or when counsel did not pursue this contention in prosecuting defendant's

first PCR petition.

      Affirmed.




4
 The only time Lanzel has been cited in a published opinion is when Popovich
distinguished it.
5
  Strickland v. Washington, 466 U.S. 668, 694 (1984) (defining federal
constitutional claims of ineffectiveness as requiring proof that counsel's
performance fell below an objective standard of reasonableness, and, but for that
breach, there was a reasonable probability that the result of the proceeding
would have been different); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the
Strickland test for state constitutional claims of ineffectiveness).
                                                                           A-3413-18T1
                                        7